869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clyde Edward HOOD, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 88-5251.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1989.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Having carefully considered the briefs of the parties and the record on appeal, and having had the benefit of oral argument, and finding no error in the order appealed from, the Order, Judgment, and Writ of Error Coram Nobis filed on February 21, 1988, is affirmed.  See Allen v. United States, No. 88-5250, decided and filed on February 16, 1989.